                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHEN H. WHITT,
                                                 CASE NO. 2:19-CV-4996
        Petitioner,                              CHIEF JUDGE ALGENON L. MARBLEY
                                                 Chief Magistrate Judge Elizabeth P. Deavers
        v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

        Respondent.

                                       ORDER and
                              REPORT AND RECOMMENDATION

        This is an action pursuant to 28 U.S.C. § 2254. Petitioner seeks release from

confinement imposed as part of the judgment of a State court in a criminal action. The case has

been referred to the Undersigned pursuant to 28 U.S.C. § 636(b) and Columbus General Order

14-1 regarding assignments and references to Magistrate Judges.

        Petitioner has filed an Application to Proceed in forma pauperis. (ECF No. 1.) Upon

consideration, the Court finds the Motion is meritorious, and, therefore, it is GRANTED.

        WHEREUPON, IT IS ORDERED THAT the Petitioner be allowed to prosecute this

action without prepayment of fees or costs and that judicial officers who render services in this

action shall do so as if the costs had been prepaid.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief . . .” If it does so
appear, the petition must be dismissed. Id. With this standard in mind, and for the reasons that

follow, these are the circumstances here.

I. Facts and Procedural History

       Petitioner challenges his June 15, 2010 convictions after a jury trial in the Coshocton

Court of Common Pleas on two counts of rape and two counts of sexual battery arising out of the

sexual abuse of Petitioner’s minor granddaughter, resulting in the birth of two children. The

Ohio Supreme Court summarized the facts and procedural history of the case as follows:

       {¶ 2} In 2009, a Coshocton County grand jury issued a four-count indictment
       against Whitt for the alleged rape and sexual battery of his wife’s granddaughter.
       Count one charged him with the rape of a victim under the age of 13, in violation
       of R.C. 2907.02(A)(1)(b). Count two charged him with a separate rape “by force or
       threat of force,” in violation of R.C. 2907.02(A)(2). And counts three and four
       alleged sexual battery.

       {¶ 3} Whitt was found guilty on all counts after a bench trial. The court of appeals
       affirmed his convictions but remanded for a new sentencing hearing. State v. Whitt,
       5th Dist. Coshocton No. 10-CA-10, 2011-Ohio-3022, 2011 WL 2447416, ¶ 88,
       appeal not accepted, 130 Ohio St.3d 1417, 2011-Ohio-5605, 956 N.E.2d 309. On
       remand, the trial court merged the sexual-battery counts with the rape counts before
       resentencing Whitt, and the court of appeals affirmed. State v. Whitt, 5th Dist.
       Coshocton No. 12-CA-3, 2012-Ohio-3094, 2012 WL 2612949, ¶ 4, 24.

       {¶ 4} On September 7, 2018, Whitt filed a petition for a writ of habeas corpus in
       the Twelfth District Court of Appeals, alleging that his convictions were void for
       lack of subject-matter jurisdiction. According to Whitt, the evidence at trial showed
       that the count-one rape occurred in Sunbury, Ohio (Delaware County), the count-
       two rape happened in Pennsylvania, the location of the sexual battery alleged in
       count three was never established, and the count-four sexual battery occurred in
       either Tennessee or Kentucky. Whitt argues that because none of the crimes
       occurred in Coshocton County, the common pleas court lacked jurisdiction to
       convict him, therefore entitling him to a writ of habeas corpus compelling his
       immediate release.

       {¶ 5} Warden Harris filed a motion for summary judgment, which the court of
       appeals granted. The court of appeals determined that Whitt's claims were barred
       by res judicata and denied the writ on that basis. Whitt appealed.




                                                2
State ex rel. Whitt v. Harris, -- N.E.3d --, 2019 WL 4936278, at *1 (Ohio Oct. 8, 2019). On

October 19, 2019, the Ohio Supreme Court affirmed the judgment of the state appellate court.

Id.

       On November 12, 2019, Petitioner filed this pro se habeas corpus petition pursuant to 28

U.S.C. § 2254. He asserts that the trial court lacked subject matter jurisdiction and that the

evidence was constitutionally insufficient to sustain his convictions because the State failed to

prove the location of the crimes alleged (claim one); and that the State failed to establish venue

and subject matter jurisdiction (claim two).

II. Successive Petition

       However, this is not Petitioner’s first federal habeas corpus petition. On August 15,

2012, he filed his first action under 28 U.S.C. § 2254 challenging these same convictions. On

August 7, 2014, Judgment was entered dismissing that action. Whitt v. Warden, Lebanon Corr.

Inst., No. 2:12-cv-731. On January 28, 2015, the United States Court of Appeals for the Sixth

Circuit denied Petitioner’s motion for a certificate of appealability. On February 11, 2015,

Petitioner filed his second federal habeas corpus petition again challenging these same

convictions. On June 1, 2015, this Court issued an Opinion and Order transferring that action to

the Sixth Circuit as a successive petition. Whitt v. Warden, Lebanon Corr. Inst., No. 2:15-cv-

560. On January 6, 2016, the Sixth Circuit denied Petitioner’s motion for a successive habeas

corpus petition.

       28 U.S.C. § 2244(b)(3)(A) provides that before a second or successive petition for a writ

of habeas corpus can be filed in the district court, the applicant shall move in the appropriate

circuit court of appeals for an order authorizing the district court to consider the application.




                                                  3
       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a district court does

not have jurisdiction to entertain a successive post-conviction motion or petition for writ of

habeas corpus in the absence of an order from the court of appeals authorizing the filing of such

successive motion or petition. Burton v. Stewart, 549 U.S. 147, 152-53 (2007). Unless the court

of appeals has given approval for the filing of a second or successive petition, a district court in

the Sixth Circuit must transfer the petition to the United States Court of Appeals for the Sixth

Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (per curiam). Under § 2244(b)(3)(A), only a

circuit court of appeals has the power to authorize the filing of a successive petition for writ of

habeas corpus. Id.

       That being the case, this Court is without jurisdiction to entertain a second or successive

§ 2254 petition unless authorized by the Court of Appeals for the Sixth Circuit. The Sixth

Circuit, in turn, will issue this certification only if Petitioner succeeds in making a prima facie

showing either that the claim sought to be asserted relies on a new rule of constitutional law

made retroactive by the United States Supreme Court to cases on collateral review; or that the

factual predicate for the claim could not have been discovered previously through the exercise of

diligence, and these facts, if proven, would establish by clear and convincing evidence that, but

for the constitutional error, no reasonable factfinder would have found the applicant guilty. 28

U.S.C. § 2244(b)(2).

       The Sixth Circuit described the proper procedure for addressing a second or successive

petition filed in the district court without § 2244(b)(3)(A) authorization in In re Sims:.

               [W]hen a prisoner has sought § 2244(b)(3)(A) permission from the
               district court, or when a second or successive petition for habeas
               corpus relief or § 2255 motion is filed in the district court without §
               2244(b)(3) authorization from this court, the district court shall
               transfer the document to this court pursuant to 28 U.S.C. § 1631.



                                                  4
Id. at 47.

III. Disposition

        Consequently, the Magistrate Judge RECOMMENDS this action be TRANSFERRED

to the United States Court of Appeals for the Sixth Circuit as successive.

                                         Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.




                                                  5
       The Clerk is DIRECTED to serve a copy of the Petition and this Report and

Recommendation to the Respondent Warden and the Attorney General of Ohio, Habeas Corpus

Unit of the Corrections Litigation Section c/o:

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov

               IT IS SO ORDERED.



                                                      _s/ Elizabeth A. Preston Deavers__
                                                      Elizabeth A. Preston Deavers
                                                      Chief United States Magistrate Judge




                                                  6
